DETAILED ACTION
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, it contains the word “rearward information” which is not found anywhere within the specification.  Therefore, it appears no support for this feature exists in the specification.  The Examiner notes there is a difference in the claims between a rear image (which has support in the disclosure) and rearward information.
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “vehicle related information”, does not reasonably provide enablement for “rearward information”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
In regards to claim 1, the specification is enabled for various types of vehicle related information, such as time information, driving speed, blind spot, etc.  There is no discussion which of these information, if any, would be considered rearward information.  Therefore, the scope of enablement provides for specific vehicle related information however, not rearward information.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the term “rearward information” is not found anywhere within the specification.  Therefore, it is unclear what feature is being claimed.  The “phrase “rearward information” will be interpreted as “vehicle related information.”
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habibi et al. US 2016/0082890 hereinafter referred to as Habibi in view of Pan US 2013/0307984 hereinafter referred to as Pan in view of Lynam et al. US 2012/0062743 hereinafter referred to as Lynam in view of Peterson et al. US 2009/0243824 hereinafter referred to as Peterson.
In regards to claim 1, Habibi teaches:
“An apparatus for controlling a display mirror for a vehicle comprising: an operation mode determiner for determining an operation mode based on a position of a mirror assembly, the mirror assembly including a display for displaying a rear-view image obtained by a rear-view imaging device within an inner space formed by a mirror coupled to a surface of a mirror housing”
Habibi Figures 9-10 teach a higher reflectivity state and reduced reflectivity state.  Habibi paragraph [0039] teaches an automatic mirror position adjustment may occur only in situations 
"a power supply for supplying a power to the display; and a controller configured to adjust an intensity of the power supplied to the display based on the [ambient light]" 
Habibi paragraph [0045] teaches the intensity or brightness or contrast of the video display screen may be adjusted in response to an ambient light sensor or glare detector.  The presence of a power supply is implicit. 
“wherein the operation mode is selected by a driver of the vehicle”
The ability of an action to be performed manually versus automatically is merely considered an engineering design choice.  Engineering tradeoffs between cost and complexity of implementing something in an automated fashion versus manually performing the same task are apparent to those of ordinary skill in the art.  This feature does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Habibi teaches in paragraph [0038] various prior art references incorporated by reference and explicitly discloses both automatic and manual methods of changing the operation mode between high reflectivity and anti-glare positions as indicated in Figures 9-10.  For example Habibi explicitly discloses in paragraph [0038] a prismatic interior rearview mirror assembly 
"wherein the operation mode determiner determines between a first operation mode and a second operation mode"
Habibi teaches in paragraph [0038] the mirror system of the present invention may, such as during daytime lighting conditions, operate to automatically flip or adjust the mirror head and/or reflective element to the nighttime or reduced reflectivity state or position (FIG. 10) to reduce the washout that may otherwise occur at the video display screen 220. The ability to switch between states means a determination of the desired operation mode has been made and effectuated. 
"wherein the display remains turned on during ... the second operation mode"
Habibi Figure 10 teaches the reduced glare mode.  Habibi teaches in paragraph [0038] the mirror system of the present invention may, such as during daytime lighting conditions, operate to automatically flip or adjust the mirror head and/or reflective element to the nighttime or reduced reflectivity state or position (FIG. 10) to reduce the washout that may otherwise occur at the video display screen 220. The ability to switch between states means a determination of what state is desired is determined.
“wherein, in the first operation mode, [an image reflected by the mirror is visible to a driver]” and “wherein, in the second operation mode [the image obtained by the imaging device is displayed on the display]
Habibi does not explicitly teach:
"[display remains turned on during] the first operation mode and [other the second operation mode]" and “[supply power based on] determined operation mode
Providing power to a display when images are not being displayed is at most an engineering tradeoff between power consumption and efficiency/speed of displaying images and at worst extra-solution activity.  Habibi does not explicitly teach providing power to the display when in the mode where the image is not displayed, but does teach a mode in which an image is displayed and a mode in which an image is not displayed.  The decision to provide power to a component that is not in operation does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Pan teaches in paragraph [0033] a normal operation of the vehicle the backlight of the display is turned off.  Pan further teaches in the image delivered from the display device, only the part which is provided with the small sized window can display the image information and the other zones are pure black image signals.  Therefore, the display is turned on however, the backlight is turned off such that only pure black image signals are displayed.  Pan goes on to teach a different operation mode in which a backing procedure or display of video occurs in which the backlight is turned on.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Habibi in view of Pan to include the features of “wherein the controller is configured to cause a black image to be displayed on the display in the [driving] operation mode” because the driver may also want to view information such as the information of the compass board, temperature information, 
Habibi/Pan do not explicitly teach:
“[an operation mode wherein], a rear image reflected by the mirror is visible to the driver, and rearward information obtained by the rear-view imaging device is displayed on the display”
However, it is known to display vehicle related information on a rearview mirror such that the mirror operates to both display information and provide a reflection images.  Lynam teaches in Figure 2 a rear object visual alert 16a appearing rearview mirror assembly 18a.  Lynam teaches in [0036] the image processor may process the image data to detect an object and/or to classify a detected object (such as to determine if the object is an object of interest or of a particular type or classification, such as a person or the like) and/or to determine a distance to the detected object and/or to detect or determine other characteristics of the object.  This means the information is obtained by the rear-view imaging device.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Habibi/Pan in view of Lynam to have included the features of “[an operation mode wherein], a rear image reflected by the mirror is visible to the driver, and rearward information obtained by the rear-view imaging device is displayed on the display” because it is well known that the act of reversing a vehicle, such as backing out of a garage or driveway or parking space, can be dangerous, particularly if a child or pet wanders behind the vehicle before or during the reversing process (Lynam [0003]).
Habibi/Pan/Lynam do not explicitly teach:
“and [an operation mode wherein], the rear-view image obtained by the rear-view imaging device and the rearward information obtained by the rear-view imaging device are displayed on the display”
The is merely the same as the first operation mode except with the addition of the simultaneous display of the images from the rear-view imaging device displayed along with the vehicle related information.  It is known to display both information and images at the same time.  For example, Peterson teaches in Figure 1 the rearview mirror with display 14 displaying images along with indicator 16 which provides information about detected obstacles.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Habibi/Pan/Lynam in view of Peterson to have included the features of “and [an operation mode wherein], the rear-view image obtained by the rear-view imaging device and the rearward information obtained by the rear-view imaging device are displayed on the display” because it is well known to provide a reflected image, vehicle related information and surrounding vehicle images within a rearview mirror assembly.  The claimed features merely represent a combination that allows a warning appropriate for the driver based on the surrounding conditions.  However, it does not produce any unpredictable results as it merely results in the warning of a driver as expected from the prior art.  The additional display of images is merely a design choice based on functionality and costs associated with implementing the function.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 2, Habibi/Pan/Lynam/Peterson teaches all the limitations of clam 1 and further teach:
“wherein the mirror assembly is positioned at one of a first position corresponding to the first operation mode and a second position corresponding to the second operation mode, and wherein the second position is a position at which the mirror faces upward or downward relative to the first position”
Habibi Figures 9-10.
In regards to claim 3, Habibi/Pan/Lynam/Peterson teaches all the limitations of clam 1 and further teach:
“wherein the mirror assembly further comprises a lever to allow selection of the operation mode”
Habibi paragraph [0038] teaches a prismatic interior rearview mirror assembly typically is provided with a toggle 226, which is a manually operated day-night flip mechanism.
In regards to claim 8, Habibi/Pan/Lynam/Peterson teaches all the limitations of clam 1 and further teach:
“wherein the controller is configured to cause vehicle-related information to be displayed on the display in the first operation mode”
Pan paragraph [0033] teaches during driving, the small sized image can be used for displaying various image information such as information of compass, temperature information, incoming call via Bluetooth, mobile radar information, and information within the vehicle.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Habibi in view of Pan to include the features of “wherein the controller is configured to cause a black image to be displayed on the display in the [driving] operation mode” because the driver may also want to view information such as the information 
In regards to claim 14, Habibi/Pan/Lynam/Peterson teaches all the limitations of clam 1 and further teach:
“wherein the rearward information obtained by the rear-view imaging device includes blind spot information, obstacle information, or both”
Peterson teaches in Figure 1 the rearview mirror with display 14 displaying images along with indicator 16 which provides information about detected obstacles.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Habibi/Pan/Lynam in view of Peterson to have included the features of “and [an operation mode wherein], the rear-view image obtained by the rear-view imaging device and the rearward information obtained by the rear-view imaging device are displayed on the display” because it is well known to provide a reflected image, vehicle related information and surrounding vehicle images within a rearview mirror assembly.  
The claimed features merely represent a including well-known objects that are targets of machine and/or vehicular vision systems.  The explicit claiming of blind-spot information and obstacle information is implicit in the use of these systems.  This feature does not produce any unpredictable results as it merely results in the warning of a driver as expected from the prior art.  The additional display of images is merely a design choice based on functionality and costs associated with implementing the function.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habibi in view of Pan in view of Lynam in view of Peterson and further in view of Konuki US 9,713,985 hereinafter referred to as Konuki.
In regards to claim 4, Habibi/Pan/Lynam/Peterson teach all the limitations of claim 3 but do not explicitly teach:
“wherein the display comprises: a display panel; and a PCB for adjusting the intensity of the power supplied to the display panel, wherein the PCB comprises a switch operated based on a position of the lever to allow the intensity of the power supplied to the display to be adjusted”
Habibi/Pan do not explicitly teach these claimed features however, the claimed features appear to be generic features used for implementation that would be understood by those of ordinary skill.  Konuki teaches a rearview mirror system in Figures 2-4 illustrating the claimed features.  Note the similarity of Figures 2-3 with that of Applicant’s Figure 7.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Habibi/Pan/Lynam/Person in view of Konuki to include the features of “wherein the display comprises: a display panel; and a PCB for adjusting the intensity of the power supplied to the display panel, wherein the PCB comprises a switch operated based on a position of the lever to allow the intensity of the power supplied to the display to be adjusted” in a case where an image is displayed on the liquid crystal display screen of the liquid crystal display device, it is difficult for a driver to watch the displayed image.
Claim 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habibi in view of Pan in view of Lynam in view of Peterson and further in view of Deline et al. US 6,642,851 hereinafter referred to as Deline.
In regards to claim 5, Habibi/Pan/Lynam/Peterson teaches all the limitations of clam 1 but do not explicitly teach:
“wherein the controller is configured to cause a first intensity power to be supplied to the display in the first operation mode, and to cause a second intensity power that is greater than the first intensity to be supplied in the second operation mode”
Deline teaches in column 10 lines 10-20 a high ambient light level is sensed by photo sensor 148 and the circuitry increases the electrical current applied to LEDs 144 such that the backlit display will be brighter and consequently more easily visible at such high light level periods.  At night or other low ambient light level periods, the amount of current applied to LEDs 144 is reduced so as to coordinate the illumination of display 22 to the surrounding conditions while maintaining visibility of the information displayed.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Habibi/Pan/Lynam/Peterson in view of Deline to include the features of “wherein the controller is configured to cause a first intensity power to be supplied to the display in the first operation mode, and to causes a second intensity power that is greater than the first intensity to be supplied in the second operation mode” because conventional passenger and cargo vehicles typically provide information concerning operation of the vehicle as well as time, outside temperature and other ancillary electronic displays in the instrument panel directly in front of the vehicle operator (Deline column 1ines 20-25).
In regards to claim 6, Habibi/Pan/Lynam/Peterson/Deline teaches all the limitations of clam 5 and further teach:
 “wherein the controller is configured to cause a black image to be displayed on the display in the first operation mode”
Pan teaches in paragraph [0033] teaches in the image delivered from the display device, only the part which is provided with the small sized window can display the image information and the other zones are pure black image signals.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Habibi in view of Pan to include the features of “wherein the controller is configured to cause a black image to be displayed on the display in the first operation mode” because the driver may also want to view information such as the information of the compass board, temperature information, incoming call information via Bluetooth, and the size of the display area should be as small as possible (Pan paragraph [0009]).
In regards to claim 9, Habibi/Pan/Lynam/Peterson teaches all the limitations of clam 1 and further teach:
“further comprising: an illuminance sensor for detecting ambient brightness, wherein the controller is configured to cause the power of different intensities to be supplied to the display based on the detected ambient brightness in the second operation mode”
Deline teaches in column 3 lines 40-45 the electrical circuit includes a photo senor which receives ambient light adjacent the assembly and controls the brightness of the light output from the light source in relation to the ambient light level adjacent to the information display or controls the intensity of an emitting display.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Habibi/Pan/Lynum/Peterson in view of Deline to include the features of “further comprising: an .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habibi in view of Pan in view of Lynum in view of Peterson and further in view of DuBose US 7,779,278 hereinafter referred to as DuBose.
In regards to claim 7, Habibi/Pan teaches all the limitations of clam 1 and further teach:
“wherein the controller is configured to cause the power to be supplied in less than about 1 % of an intensity of a power for the display at a maximum brightness in the first operation mode”
Removing power from the display would result in 0% power supplied.  The decision to supply 1% would be an obvious power savings implementation as it would provide almost maximum power savings while still providing power.  Pan does not explicitly disclose the amount of power saving but providing 1% does not produce any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Dubose teaches in column 3 lines 1-5 in one embodiment, substantially no power is intended to convey that the output power is in the range of about 0-1% of a typical maximum output load.  It would have been obvious for a person with ordinary skill in the art before the .  
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habibi in view of Pan in view of Lynum in view of Peterson and further in view Gotou et al. US 5,614,923 hereinafter referred to as Gotou.
In regards to claim 10, Habibi/Pan teaches all the limitations of clam 1 but do not explicitly teach:
“wherein the controller outputs a control signal for controlling the intensity of the power to the power supply, and wherein the power supply is configured to supply the display with the power of an intensity corresponding to a duty ratio of the control signal”
These features appear to be nothing more than a generic implementation of providing power to a display device.  These features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Gotou column 1 lines 40-45 teaches A conventional drive apparatus usually has a fixed duty ratio of the time for to changing the high power supply compared to the time for the low power supply, in order to drive a particular size of a LC display apparatus.  It would have been 
In regards to claim 11, Habibi/Pan/Lynum/Peterson/Gotou teaches all the limitations of clam 1 and further teach:
“wherein the control signal comprises an on-interval and an off-interval at regular periods, and wherein the intensity of the power supplied to the display is varied based on a ratio of the on-interval and the off-interval”
A duty ratio is comprised of an on-interval and an off-interval.  Gotou column 1 lines 40-45 teaches A conventional drive apparatus usually has a fixed duty ratio of the time for to changing the high power supply compared to the time for the low power supply, in order to drive a particular size of a LC display apparatus.  Gotou further teaches in column 1 lines 65-67 an object of this invention is to provide an improved LC display drive apparatus which can programmably or freely change its drive power according to the screen size of the LC display apparatus.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Habibi/Pan/Lynum/Peterson in view of Gotou to include the features of “wherein the control signal comprises an on-interval and an off-interval at regular periods, and wherein the intensity of the power supplied to the display is varied based on a ratio of the on-interval and the off-interval” because it is desirable for the drive apparatus to supply a 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422